Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.49 Page 1 of 54


                                                                          DT_OBERG,RETAINED
                                                                                  Email All Attys
                                                            Email All Attys and Secondary Emails
          US District Court Electronic Case Filing System
                      District of Utah (Central)
 CRIMINAL DOCKET FOR CASE #: 2:21−mj−00014−DAO All Defendants

Case title: USA v. Sullivan                             Date Filed: 01/13/2021

Assigned to: Magistrate Judge
Daphne A. Oberg

Defendant (1)
John Earle Sullivan             represented by Jonathan T. Nish
                                               CHRISTENSEN & JENSEN PC
                                               257 E 200 S STE 1100
                                               SALT LAKE CITY, UT 84111
                                               801−323−5000
                                               Email: jonathan.nish@chrisjen.com
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Designation: Retained

                                              Mary C. Corporon
                                              CHRISTENSEN & JENSEN PC
                                              257 E 200 S STE 1100
                                              SALT LAKE CITY, UT 84111
                                              (801)323−5000
                                              Email: mary.corporon@chrisjen.com
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED
                                              Designation: Retained

Pending Counts                                Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                             Disposition
None

Highest Offense Level
(Terminated)


                                                                                                    1
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.50 Page 2 of 54


None

Complaints                                            Disposition
18:1752.P Restricted Building or
Grounds; 18:231 Civil Disorders;
40:5104 Violent Entry of
Disorderly Conduct



Notice Party
Pretrial Noticing                              represented by Pretrial Noticing
                                                              Email: UTPml_PretrialNoticing@utp.uscourts.gov
                                                              PRO SE



Plaintiff
USA                                              represented by Bryan N. Reeves
                                                                US ATTORNEY'S OFFICE
                                                                111 S MAIN ST STE 1800
                                                                SALT LAKE CITY, UT 84111−2176
                                                                (801) 524−5682
                                                                Email: bryan.reeves@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Assistant US Attorney

 Date Filed     #   Page Docket Text
 01/13/2021     1          Arrest (Rule 5) of John Earle Sullivan Warrant out of the USDC District of
                           Columbia. Assigned to Magistrate Judge Daphne A. Oberg. (Attachments: # 1
                           Affidavit, # 2 Order, # 3 Warrant)(las) Modified on 1/20/2021 sealed
                           attachment 1−3 due to personal identifying information(jwt). (Entered:
                           01/14/2021)
 01/14/2021     2          ORDER SETTING ZOOM HEARING as to John Earle Sullivan. Initial
                           Appearance − Rule 5 set for 1/15/2021 at 04:00 PM in Judges Chambers before
                           Magistrate Judge Daphne A. Oberg. Zoom information will be emailed to
                           counsel and available on Judge Oberg's calendar the day before the hearing.
                           Signed by Magistrate Judge Daphne A. Oberg on 1/14/2021.(las) (Entered:
                           01/14/2021)
 01/14/2021                Case unsealed as to John Earle Sullivan (las) (Entered: 01/14/2021)
 01/14/2021     3          NOTICE OF Unsealing Criminal Case as to John Earle Sullivan (las) (Entered:
                           01/14/2021)
 01/15/2021     4          **SEALED DOCUMENT** PRETRIAL SERVICES REPORT as to John
                           Earle Sullivan (mec) (Entered: 01/15/2021)
 01/15/2021     5          Minute Entry for proceedings held before Magistrate Judge Daphne A. Oberg:
                           Initial Appearance in Rule 5/5.1 Proceedings as to John Earle Sullivan held on


                                                                                                            2
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.51 Page 3 of 54



                    1/15/2021. Defendant present in custody and with counsel. All parties are
                    appearing via zoom. Defendant waives his right to be personally present for this
                    hearing. Defendant has retained counsel. Defendant waives an identity hearing.
                    The government is seeking detention. The court finds that the government has
                    failed to meet it's burden for a detention hearing and finds that the case does not
                    qualify for a detention hearing under the Bail Reform Act. The court orders
                    defendant released with a set of conditions. SEE ORDER SETTING
                    CONDITIONS OF RELEASE. The government makes a motion to stay the
                    release. The court denies the motion for the reasons stated on the record.
                    Attorney for Plaintiff: Bryan Reeves, Amanda Vaughn, Attorney for Defendant:
                    Mary Corporon, Jonathan Nish, Retained. Probation Officer: Jacob King. Court
                    Reporter: Electronic−via Zoom.(Time Start: 4:00, Time End: 5:35, Room
                    Chambers.) (las) (Entered: 01/15/2021)
 01/15/2021    6    ORDER Setting Conditions of Release as to John Earle Sullivan. NOTE: Any
                    future review of detention will remain with the magistrate judge who entered
                    the first detention order, even if an order of referral to a different magistrate
                    judge is entered on this defendant's case. Signed by Magistrate Judge Daphne
                    A. Oberg on 1/15/2021.(las) (Entered: 01/15/2021)
 01/15/2021    7    ORDER SETTING ZOOM HEARING as to John Earle Sullivan. Preliminary
                    Hearing set for 2/1/2021 at 02:00 PM in Judges Chambers before Magistrate
                    Judge Daphne A. Oberg. Defense counsel is to file a status report by January
                    27, 2021 indicating whether they intend to proceed with the hearing or if the
                    hearing is not necessary. Zoom information will be emailed to counsel and
                    available on Judge Oberg's calendar the day before the hearing. Signed by
                    Magistrate Judge Daphne A. Oberg on 1/15/2021.(las) (Entered: 01/15/2021)
 01/15/2021    8    RELEASE ORDER − Where the government failed to establish, as a threshold
                    matter, that this case meets the preconditions in § 3142(f) for holding a
                    detention hearing, the court must release Mr. Sullivan. Signed by Magistrate
                    Judge Daphne A. Oberg on 1/15/2021.(las) (Entered: 01/15/2021)
 01/22/2021         Notice of Appearance. U.S. Probation and Pretrial Services hereby advises the
                    Court that Josh Cahoon should be added to this case as to John Earle Sullivan
                    (jdc) (Entered: 01/22/2021)
 01/22/2021    9    Receipt for Surrender of Passport as to John Earle Sullivan. issued by U.S.A. re:
                    6 Order Setting Conditions of Release, (mh) (Entered: 01/22/2021)
 01/25/2021   10    WAIVER of Rule 5(c)(3) Hearing by John Earle Sullivan (Corporon, Mary)
                    (Entered: 01/25/2021)
 01/26/2021   11    ORDER VACATING Preliminary Hearing set for February 1, 2021 at 2:00
                    pm before Judge Daphne A. Oberg as to John Earle Sullivan. Hearing is
                    terminated based on defendants waiver 10 of his right to have the hearing in this
                    district. Signed by Magistrate Judge Daphne A. Oberg on 1/26/2021.(las)
                    (Entered: 01/26/2021)
 01/27/2021   12    PETITION and ORDER for alleged violation of Pretrial Release. Issuance of:
                    Summons as to John Earle Sullivan. Pretrial Release Violation/Preliminary
                    Revocation Hearing set for 2/23/2021 at 09:00 AM before Magistrate Judge
                    Daphne A. Oberg. Signed by Magistrate Judge Daphne A. Oberg on
                    1/27/21.(alf) (Entered: 01/28/2021)


                                                                                                          3
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.52 Page 4 of 54



 01/27/2021   13    **SEALED DOCUMENT** Summons Issued Electronically for Pretrial
                    Release Violation hearing on 2/23/21 at 9:00 a.m. before Judge Daphne A.
                    Oberg in case as to John Earle Sullivan (alf) (Entered: 01/28/2021)
 01/29/2021   15    ORDER SETTING ZOOM HEARING OR TRIAL as to John Earle Sullivan.
                    Pretrial Release Violation Hearing reset for 2/1/2021 at 03:00 PM in Judges
                    Chambers before Magistrate Judge Daphne A. Oberg. Zoom information will
                    be emailed to counsel and available on Judge Oberg's calendar the day before
                    the hearing. Signed by Magistrate Judge Daphne A. Oberg on 1/29/2021.(las)
                    (Entered: 01/29/2021)
 02/01/2021   16    Minute Entry for proceedings held before Magistrate Judge Daphne A. Oberg:
                    Status Conference as to John Earle Sullivan held on 2/1/2021. All parties are
                    appearing via zoom. Defendant waives his right to be personally present for this
                    hearing. The parties convened for the a pretrial release violation hearing. The
                    court heard argument as to whether the allegations should be heard in the D.C.
                    court as opposed to here. In light of the fact that Mr. Sullivan has his initial
                    appearance set for February 4 in D.C. the court finds the pretrial violations
                    should be addressed in D.C. If for some reason the hearing on the 4th does not
                    take place the court will hold a violation hearing on February 8th 2021 at 4:00
                    pm. The petition will be addressed on the merits at that time. Attorney for
                    Plaintiff: Bryan Reeves, Attorney for Defendant: Mary Corporon, Jonathan
                    Nish, Retained. Probation Officer: Josh Cahoon. Court Reporter: Electronic−via
                    Zoom.(Time Start: 3:00, Time End: 3:38, Room Chambers.) (las) (Entered:
                    02/01/2021)




                                                                                                       4
           Case
            Case2:21-mj-00014-DAO
                  2:21-mj-00014-DAODocument
                                    Document171 Filed
                                                Filed02/02/21
                                                      01/13/21 PageID.53
                                                               Page 1 of 1 Page
                                                                            PageID
                                                                                5 of154
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                        District of Columbia

                  United States of America                         )
                             v.                                    )       Case: 1:21-mj-00050
                                                                   )       Assigned To : Meriweather, Robin M.
                                                                   )       Assign. Date: 1/13/2021
                  JOHN EARLE SULLIVAN                              )       Description: Complaint w/ Arrest Warrant
                                                                   )
                             --------------
                           '""
                                                                   )
                          Defe11da11t(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of                   January 6, 2021 _ .. _____ in the county of _ _ _ _ _ _ _ _ _ _ _ in the

- - - - - - District of                      Columbia
                                        --------
                                                               , the defendant(s) violated:

             Code Section                                                   Offense Description
18 U.S.C. § 1752(a)                             Restricted Building or Grounds
18 U.S.C. §§ 231(a)(3) & 2                      Civil Disorders
40 U.S.C. § 5104(e)(2)                          Violent Entry or Disorderly Conduct




          This criminal complaint is based on these facts:




          li'1' Continued on the attached sheet.                                                             ✓    •       /.-    ·_.    )'




                                                                                                                      1iv,
                                                                                                                        ··· .(.- -
                                                                                                1 ~f::vl'u/)·"
                                                                                             v,l,(O,             ,.
                                                                          ------iilio\··1111·--..
                                                                                               iw_.-
                                                                                                  ...,..                    ---------        ·


                                                                                                 "''Complainant's signature

                                                                                           Matthew Fouler, Special Agent FBI
                                                                                                                                                 - - - -
                                                                                                  Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by Telephone.
                                                                                              Robin M. Meriweather
                                                                               ~     --µ "'3/'w,_,,,_.
                                                                                             2021.01.1317:59:46
Date:          01/13/2021                                                                    -05'00~'- - - - - - -
                                                                                                           Judge's signature

City and state:                         Washington, D.C.          Robin M. Meriweather, U.S. Magistrate Judge
                     -------~--------
                                                                                                  Pr iII ted name and title



                                                                                                                                                           5
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 17
                                1-1 Filed
                                     Filed02/02/21
                                           01/13/21 PageID.54
                                                     Page 1 of 18
                                                                Page
                                                                  PageID
                                                                     6 of 54
                                                                           2




                                                                               6
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 17
                                1-1 Filed
                                     Filed02/02/21
                                           01/13/21 PageID.55
                                                     Page 2 of 18
                                                                Page
                                                                  PageID
                                                                     7 of 54
                                                                           3




                                                                               7
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 17
                                1-1 Filed
                                     Filed02/02/21
                                           01/13/21 PageID.56
                                                     Page 3 of 18
                                                                Page
                                                                  PageID
                                                                     8 of 54
                                                                           4




                                                                               8
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 17
                                1-1 Filed
                                     Filed02/02/21
                                           01/13/21 PageID.57
                                                     Page 4 of 18
                                                                Page
                                                                  PageID
                                                                     9 of 54
                                                                           5




                                                                               9
Case
 Case2:21-mj-00014-DAO
      2:21-mj-00014-DAO Document
                         Document17
                                  1-1 Filed
                                        Filed02/02/21
                                              01/13/21 PageID.58
                                                        Page 5 of 18
                                                                  Page
                                                                     PageID
                                                                       10 of 54
                                                                             6




                                                                                  10
Case
 Case2:21-mj-00014-DAO
      2:21-mj-00014-DAO Document
                         Document17
                                  1-1 Filed
                                        Filed02/02/21
                                              01/13/21 PageID.59
                                                        Page 6 of 18
                                                                  Page
                                                                     PageID
                                                                       11 of 54
                                                                             7




                                                                                  11
Case
 Case2:21-mj-00014-DAO
      2:21-mj-00014-DAO Document
                         Document17
                                  1-1 Filed
                                        Filed02/02/21
                                              01/13/21 PageID.60
                                                        Page 7 of 18
                                                                  Page
                                                                     PageID
                                                                       12 of 54
                                                                             8




                                                                                  12
Case
 Case2:21-mj-00014-DAO
      2:21-mj-00014-DAO Document
                         Document17
                                  1-1 Filed
                                        Filed02/02/21
                                              01/13/21 PageID.61
                                                        Page 8 of 18
                                                                  Page
                                                                     PageID
                                                                       13 of 54
                                                                             9




                                                                                  13
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 17
                                1-1 Filed
                                     Filed02/02/21
                                           01/13/21 PageID.62
                                                     Page 9 of 18
                                                                Page
                                                                  PageID
                                                                     14 of 10
                                                                           54




                                                                                14
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.63
                                                   Page 10 of 18
                                                              Page
                                                                 PageID
                                                                   15 of 54
                                                                         11




                                                                              15
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.64
                                                   Page 11 of 18
                                                              Page
                                                                 PageID
                                                                   16 of 54
                                                                         12




                                                                              16
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.65
                                                   Page 12 of 18
                                                              Page
                                                                 PageID
                                                                   17 of 54
                                                                         13




                                                                              17
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.66
                                                   Page 13 of 18
                                                              Page
                                                                 PageID
                                                                   18 of 54
                                                                         14




                                                                              18
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.67
                                                   Page 14 of 18
                                                              Page
                                                                 PageID
                                                                   19 of 54
                                                                         15




                                                                              19
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.68
                                                   Page 15 of 18
                                                              Page
                                                                 PageID
                                                                   20 of 54
                                                                         16




                                                                              20
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.69
                                                   Page 16 of 18
                                                              Page
                                                                 PageID
                                                                   21 of 54
                                                                         17




                                                                              21
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.70
                                                   Page 17 of 18
                                                              Page
                                                                 PageID
                                                                   22 of 54
                                                                         18




                                                                              22
Case
Case 2:21-mj-00014-DAO
     2:21-mj-00014-DAO Document
                       Document 1-1
                                17 Filed
                                    Filed 02/02/21
                                          01/13/21 PageID.71
                                                   Page 18 of 18
                                                              Page
                                                                 PageID
                                                                   23 of 54
                                                                         19




                                                                              23
Case
 Case2:21-mj-00014-DAO
      2:21-mj-00014-DAO Document
                         Document17
                                  1-2 Filed
                                        Filed02/02/21
                                              01/13/21 PageID.72
                                                        Page 1 of 1Page
                                                                     PageID
                                                                        24 of20
                                                                              54




                                                                                   24
        CaseCase
             2:21-mj-00014-DAO
                  2:21-mj-00014-DAO
                                 Document
                                     Document
                                          1-3 *SEALED*
                                               17 Filed 02/02/21
                                                          Filed 01/13/21
                                                                   PageID.73
                                                                         PagePage
                                                                              1 of 225PageID
                                                                                      of 54 21
AO 442 (Rev. 01/09) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of Columbia


                      United States of America
                                 v.                                 )
                                                                    )
                                                                            Case No. 21-mj-50
                                                                    )
                                                                    )
                      JOHN EARLE SULLIVAN                           )
                               Defendant


                                                       ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       John Sullivan
                                   ---'---"'----'-=="--------------------------------
who is accused of an offense or violation based on the following document filed with the court:

•     Indictment           0    Superseding Indictment      0 Infmmation        •   Superseding Information               IY'f' Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition       0 Violation Notice             O Order of the Court

This offense is briefly described as follows:
    Violations of 18 U.S.C. 1752(a), 18 U.S.C. §§ 231(a)(3) & 2 and 40 U.S.C. 5104(e)(2) .




                                                                                       .Ji/. .            Robin M. Meriweather
                                                                               '1,1 ~ -,7w.,.,,p,.__ 2021.01.13 18:24:23 -05'00'
Date:     01/13/2021
                                                                                            Issuing officer's signature


City and state:          Washington D.C.                           Robin M. Meriweather U.S. Magistrate Judge
                                                                                                 Printed name and title


                                                                  Return

          This warrant was received on (date)        -------
                                                                        , and the person was an-ested on (date)
at (city and state)


Date:
                                                                                           Arresting officer's signature



                                                                                                 Printed name and title




                                                                                                                                            25
        CaseCase
             2:21-mj-00014-DAO
                  2:21-mj-00014-DAO
                                 Document
                                     Document
                                          1-3 *SEALED*
                                               17 Filed 02/02/21
                                                          Filed 01/13/21
                                                                   PageID.74
                                                                         PagePage
                                                                              2 of 226PageID
                                                                                      of 54 22
AO 442 (Rev. 01/09) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for Iaw-enfol'cement use only
                      and thel'efol'e should not be filed in court with the executed warrant unless under seal.

                                                             (Not for Public Disclosure)

Name of defendant/offender: -John
                              - -Earle
                                  ---   Sullivan
                                          -=-----------------------------
Known aliases:
Last known residence:      213 W Civic Center Apt. 169, Sandy, UT
Prior addresses to which defendant/offender may still have ties:                 1235 Wilmington Ave, #411, Salt Lake City, UT


Last known employment:                  Proof Point
Last known telephone numbers:                 _8_0_1_-9_4_6_-2_3_3_8_,_,_8_0_1-_3_8_6-_1_0_4_9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Place of birth:          United
                         - - -States
                                ------------------------------
Date of birth:            07/18/1994
                                 ----------------------------


Social Security number:                XXX-XX-XXXX

Height:          6'00"                                                          Weight:        180
Sex:      MALE                                                                  Race:         Black/African American
Hair:     Black                                                                 Eyes:         Brown
          - --------------------
Sc ars, tattoos, other distinguishing marks:




Histmy of violence, weapons, drug use:                Weapons violation; disorderly conduct; assault with a firearm; criminal mischief


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:           J9EJVPJWF
Complete description of auto:                 __ Mercedes-Benz CLA (white), license plate nurr1b.:ec.r_N_9-"9-'-8P:___ _ _ _ _ _ _ _ __

                                                reoera11:::1ureau ot 1nvest1gat10n, b4Lb VVAmella t:.arnart unve, :::;an Lal<e v1ty, u I ts4110
Investigative agency and address:


Name and telephone nnmbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):




                                                                                                                                                  26
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.75 Page 27 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Magistrate Judge Daphne A. Oberg (daphne_oberg@utd.uscourts.gov,
emily_howe@utd.uscourts.gov, mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:4695369@utd.uscourts.gov
Subject:Activity in Case 21−14 Sealed v. Sealed (Redacted Notice)
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                             US District Court Electronic Case Filing System

                                              District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/14/2021 at 10:36 AM MST and filed on 1/14/2021

Case Name:       USA v. SEALED
Case Number:     2:21−mj−00014−DAO *SEALED*
Filer:
Document Number: 2(No document attached)
Docket Text:
 ORDER SETTING ZOOM HEARING as to John Earle Sullivan. Initial Appearance − Rule 5 set
for 1/15/2021 at 04:00 PM in Judges Chambers before Magistrate Judge Daphne A. Oberg.
Zoom information will be emailed to counsel and available on Judge Oberg's calendar the
day before the hearing. Signed by Magistrate Judge Daphne A. Oberg on 1/14/2021.(las)


2:21−mj−00014−DAO *SEALED*−1 Notice has been electronically mailed to:

2:21−mj−00014−DAO *SEALED*−1 Notice has been delivered by other means to:


REDACTED NOTICE FOLLOWS



This is an automatic e−mail message generated by the CM/ECF system. If you need assistance, call the
Help Desk at (801)524−6100.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access
fees apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.


                                                                                                            27
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.76 Page 28 of 54



NOTE: This docket entry (or case) is SEALED. Do not allow it to be seen by
unauthorized persons.
                           US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/14/2021 at 10:36 AM MST and filed on 1/14/2021

Case Name:           Sealed v. Sealed
Case Number:         21−14 (Requires CM/ECF login)
Filer:               Redacted
Document Number:     Sealed (No document attached)
Docket Text:
 The docket text for this docket entry is redacted because either the case or the docket entry
is sealed. Docket text can be viewed via the unredacted NEF receipt available here. (Requires
CM/ECF login)




                                                                                                 28
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.77 Page 29 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Magistrate Judge Daphne A. Oberg (daphne_oberg@utd.uscourts.gov,
emily_howe@utd.uscourts.gov, mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:4696244@utd.uscourts.gov
Subject:Activity in Case 2:21−mj−00014−DAO USA v. SEALED Case Unsealed
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                             US District Court Electronic Case Filing System

                                              District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/14/2021 at 8:05 PM MST and filed on 1/14/2021

Case Name:       USA v. SEALED
Case Number:     2:21−mj−00014−DAO *SEALED*
Filer:
Document Number: No document attached
Docket Text:
Case unsealed as to John Earle Sullivan (las)


2:21−mj−00014−DAO *SEALED*−1 Notice has been electronically mailed to:

2:21−mj−00014−DAO *SEALED*−1 Notice has been delivered by other means to:


REDACTED NOTICE FOLLOWS



This is an automatic e−mail message generated by the CM/ECF system. If you need assistance, call the
Help Desk at (801)524−6100.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access
fees apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

NOTE: This docket entry (or case) is SEALED. Do not allow it to be seen by
unauthorized persons.

                                                                                                            29
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.78 Page 30 of 54


                            US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/14/2021 at 8:05 PM MST and filed on 1/14/2021

Case Name:           USA v. SEALED
Case Number:         2:21−mj−00014−DAO *SEALED*
Filer:               Redacted
Document Number:     No document attached
Docket Text:
 The docket text for this docket entry is redacted because either the case or the docket entry
is sealed. Docket text can be viewed via the unredacted NEF receipt available here. (Requires
CM/ECF login)




                                                                                                 30
Case
 Case2:21-mj-00014-DAO
       2:21-mj-00014-DAODocument
                         Document173 Filed
                                     Filed02/02/21
                                           01/14/21 PageID.79
                                                    Page 1 of 1 Page
                                                                 PageID
                                                                     31 of
                                                                        2354




                                                                               31
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.80 Page 32 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Mary C. Corporon (mary.corporon@chrisjen.com,
michelle.yeates@chrisjen.com, tina.newbold@chrisjen.com), Jonathan T. Nish
(jessica.parker@chrisjen.com, jonathan.nish@chrisjen.com, stephanie.smith@chrisjen.com),
Bryan N. Reeves (bryan.reeves@usdoj.gov, caseview.ecf@usdoj.gov, kirby.herron@usdoj.gov),
Magistrate Judge Daphne A. Oberg (daphne_oberg@utd.uscourts.gov,
emily_howe@utd.uscourts.gov, mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants: Probation Office − Pretrial (utp_ecfnotice@utp.uscourts.gov,
utpml_pts_ecf@utp.uscourts.gov), US Marshals Office − Criminal Desk
(slcusm.cellblock@usdoj.gov)
−−No Notice Sent:

Message−Id:4697409@utd.uscourts.gov
Subject:Activity in Case 2:21−mj−00014−DAO USA v. Sullivan Initial Appearance − Rule 5/5.1
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                            US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/15/2021 at 6:12 PM MST and filed on 1/15/2021

Case Name:       USA v. Sullivan
Case Number:     2:21−mj−00014−DAO
Filer:
Document Number: 5(No document attached)
Docket Text:
 Minute Entry for proceedings held before Magistrate Judge Daphne A. Oberg: Initial
Appearance in Rule 5/5.1 Proceedings as to John Earle Sullivan held on 1/15/2021. Defendant
present in custody and with counsel. All parties are appearing via zoom. Defendant waives
his right to be personally present for this hearing. Defendant has retained counsel.
Defendant waives an identity hearing. The government is seeking detention. The court finds
that the government has failed to meet it's burden for a detention hearing and finds that the
case does not qualify for a detention hearing under the Bail Reform Act. The court orders
defendant released with a set of conditions. SEE ORDER SETTING CONDITIONS OF
RELEASE. The government makes a motion to stay the release. The court denies the motion
for the reasons stated on the record. Attorney for Plaintiff: Bryan Reeves, Amanda Vaughn,
Attorney for Defendant: Mary Corporon, Jonathan Nish, Retained. Probation Officer: Jacob
King. Court Reporter: Electronic−via Zoom.(Time Start: 4:00, Time End: 5:35, Room
Chambers.) (las)


2:21−mj−00014−DAO−1 Notice has been electronically mailed to:

Mary C. Corporon mary.corporon@chrisjen.com, michelle.yeates@chrisjen.com,
tina.newbold@chrisjen.com


                                                                                             32
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.81 Page 33 of 54



Jonathan T. Nish jonathan.nish@chrisjen.com, jessica.parker@chrisjen.com,
stephanie.smith@chrisjen.com

Bryan N. Reeves   bryan.reeves@usdoj.gov, CaseView.ECF@usdoj.gov, kirby.herron@usdoj.gov

2:21−mj−00014−DAO−1 Notice has been delivered by other means to:




                                                                                           33
       Case
        Case2:21-mj-00014-DAO
              2:21-mj-00014-DAODocument
                                Document176 Filed
                                            Filed02/02/21
                                                  01/15/21 PageID.82
                                                           Page 1 of 4 Page
                                                                        PageID
                                                                            34 of
                                                                               3254

Order Setting Conditions of Release (Modified 07/07/20 UT)




                         United States District Court
                                                             DISTRICT OF UTAH


    UNITED STATES OF AMERICA                                                     ORDER SETTING
                               V.                                             CONDITIONS OF RELEASE
                   John Earle Sullivan

                                                                                Case Number: 2:21mj14-DAO


IT IS SO ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant must not commit any offense in violation of federal, state or local or tribal law while on release in
    this case.

(2) The defendant must immediately advise the court, defense counsel and the U.S. attorney in writing of any change
    in address and telephone number.

(3) The defendant must appear in court as required and must surrender for service of any sentence imposed.
           The defendant must next appear at (if blank, to be notified)                        USDC District of Columbia
                                                                                                            PLACE

          Enter text.                                                               on         January 22, 2021 at 1:30 pm
                                                                                                       DATE AND TIME



                                  Release on Personal Recognizance or Unsecured Bond

     IT IS FURTHER ORDERED that the defendant be released provided that:

(4) The defendant promises to appear in court as required and to surrender for service of any sentence imposed.

(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

          Enter text.                                                           dollars   ($) Enter text.

     in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                                                                Page 1 of 4
                                                                                                                             34
          Case
           Case2:21-mj-00014-DAO
                 2:21-mj-00014-DAODocument
                                   Document176 Filed
                                               Filed02/02/21
                                                     01/15/21 PageID.83
                                                              Page 2 of 4 Page
                                                                           PageID
                                                                               35 of
                                                                                  3354

                                              Additional Conditions of Release
         Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant
and the safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the
conditions marked below:

    (6) The defendant must:

        ☒ (a) maintain or actively seek verifiable employment and/or maintain or commence an educational program as approved
              by the pretrial officer. Must find new employment. Can no longer work for Insurgence USA.
        ☒ (b) abide by the following restrictions on his/her personal associations, place of abode, or travel:
              ☒ (i) maintain residence and do not change without prior permission from the pretrial officer.
              ☒ (ii) not travel outside the state of Utah without prior permission from the pretrial officer.
              ☒ (iii) not travel outside the United States without prior permission from the Court.
        ☐ (c) maintain residence at a halfway house or community correction center.
        ☒ (d) avoid all contact with those named persons, who are considered either alleged victims, potential witnesses and/or
              codefendants.
        ☒ (e) report on a regular basis to the pretrial officer as directed.
        ☒ (f) not possess a firearm, ammunition, destructive device, or other dangerous weapon.
        ☐ (g) ☐ not use alcohol, ☐ not use alcohol to excess, ☐ not frequent establishments where alcohol is the main item of
              order.
        ☒ (h) not use or unlawfully possess a narcotic drug and other controlled substances defined in 21 U.S.C.§ 802 unless
              prescribed by a licensed medical practitioner. Prescriptions should be reported to the pretrial officer.
        ☐ (i) submit to drug/alcohol testing as directed by the pretrial officer; defendant shall pay all or part of the cost of the drug
              testing:
              ☐ (1) if testing reveals illegal drug use, the defendant must participate in drug and/or alcohol abuse treatment, if
                        deemed advisable by the pretrial officer; defendant shall pay all or part of the cost of the program, based
                        upon your ability to pay as the pretrial officer determines.
              ☐ (2) if testing reveals illegal drug use, the court will be notified immediately, with further action to be
                        determined.
        ☐ (j) you must submit to Remote Alcohol Testing and abide by all of the program requirements for a period of * days.
              You must pay all or part of the costs of participation in the program as directed by the pretrial officer.
        ☐ (k) participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by
              the pretrial officer; defendant shall pay all or part of the cost of the program, based upon your ability to pay as the
              pretrial officer determines.
        ☒ (l) undergo mental health evaluation and complete any recommended treatment, as directed by the pretrial officer, and
              take any mental health medications as prescribed; defendant shall pay all or part of the cost of the program, based
              upon your ability to pay as the pretrial officer determines.
        ☒ (m) surrender any passport to the United States Clerk of the Court, District of Utah by January 22, 2021.
        ☒ (n) not obtain or apply for passport.
        ☐ (o) not incur new credit charges or open additional lines of credit without prior permission from the pretrial officer.
        ☐ (p) not be employed in any fiduciary capacity or any position allowing access to credit or personal information of
              others.
        ☐ (q) not view, access or possess any sexually explicit materials.
        ☐ (r) not have contact with those individuals under 18 years of age without adult supervision except as approved by the
              pretrial officer.
        ☒ (s) participate in one of the following location restriction program components and abide by its requirements as the
              pretrial officer instructs:
              ☐ (i) Curfew. You are restricted to your residence every day (Enter) from Enter to Enter or ☐ as directed by
                        the pretrial officer; or
              ☒ (ii) Home Detention. You are restricted to your residence at all times except for employment, education,
                        religious services, medical, substance abuse or mental health treatment, attorney visits, court appearances,
                        court-ordered obligations, or other activities preapproved by the pretrial officer; or
              ☐ (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and
                        court appearances or other activities specifically approved by the court.
               ☐ (iv) Inclusion Zone. You are required to be at the following location(s) at the following time(s): Enter text.
               ☐ (v) Exclusion Zone. You are restricted from the following area(s): Enter text.
                                                             Page 2 of 4
                                                                                                                                        35
     Case
      Case2:21-mj-00014-DAO
            2:21-mj-00014-DAODocument
                              Document176 Filed
                                          Filed02/02/21
                                                01/15/21 PageID.84
                                                         Page 3 of 4 Page
                                                                      PageID
                                                                          36 of
                                                                             3454

    ☐ (t) be monitored by the form of location monitoring indicated below, and abide by all technology and program
          requirements. The defendant shall pay all or part of the costs of participation in the location monitoring program as
          directed by the court and the pretrial services officer. No overnight travel without court approval.
          ☐ (i) Radio Frequency (RF) Monitoring;
          ☐ (ii) Global Positioning Satellite (GPS) Monitoring;
          ☐ (iii) Voice Recognition Monitoring: Requires analog phone service at approved residence at participant’s
               expense;
          ☐ (iv) Virtual Monitoring Application: Requires smartphone with location services and push notification features
               enabled at participant’s expense.
    ☒ (u) be monitored by the form of location monitoring technology, at the discretion of the pretrial services officer, and
          abide by all technology and program requirements. The defendant shall pay all or part of the costs of participation in
          the location monitoring program as directed by the court and the pretrial services officer. Due to the ongoing
          pandemic, the location monitoring equipment shall be installed no more than 14 days after release or sooner if
          reasonably practicable. Prior to installation, the person under supervision will be monitored by the U.S. Probation
          Office through telephone contact, virtual means (i.e., Zoom, FaceTime, Google Duo, SmartLink), and socially
          distant in-person meetings if necessary.
    ☒ (v) submit person, residence, office, or vehicle to a search, conducted by the pretrial officer at a reasonable time and in
          a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
          release; failure to submit to a search may be grounds for revocation; the defendant will warn any other residents that
          the premises may be subject to searches pursuant to this condition.
    ☒ (w) participate in the United States Probation and Pretrial Services Office Computer and Internet Monitoring Program
          under a ☒ co-payment plan or ☐ non-co-payment plan, and will comply with the provisions outlined in:
          ☒ (i) Appendix A - Limited Internet Access (Computer and internet use, as approved);
          ☐ (ii) Appendix B - Restricted Internet Access (Computer access only, as approved);
          ☐ (iii) Appendix C - Restricted Computer Access (No computer or internet access except for approved
                    employment).

             All computers, internet accessible devices, media storage devices, and digital media accessible to the defendant are
             subject to manual inspection/search, configuration, and the installation of monitoring software and/or hardware.

             The defendant must submit person, residence, office, or vehicle to a search, conducted by the pretrial officer at a
             reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
             violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant will
             warn any other residents that all computers, internet accessible devices, media storage devices, and digital media
             may be subject to searches pursuant to this condition.

    ☐ (x) execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or
           designated property.
    ☐ (y) post with the court the following indicia of ownership of the above-described property, or the following amount or
           percentage of the above-described money:
    ☐ (z) execute a bail bond with solvent sureties in the amount of $ Enter text.
    ☐ (aa) be placed in the custody of a third party, who agrees (a) to supervise the defendant in accordance with all the
           conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled court
           proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or
           disappears.

             Name of person or organization
             Address
             City and state  (Tel no.)

                                                           Signed:__________________________________________________
                                                                                                              Custodian or Proxy
☐   (7)      The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
             42 U.S.C. § 14135a.

☐   (8)      Attend Pretrial Pathways Program as directed by Pretrial Services.

☐   (9)      Additional conditions: Enter text.

                                                         Page 3 of 4
                                                                                                                                    36
          Case
           Case2:21-mj-00014-DAO
                 2:21-mj-00014-DAODocument
                                   Document176 Filed
                                               Filed02/02/21
                                                     01/15/21 PageID.85
                                                              Page 4 of 4 Page
                                                                           PageID
                                                                               37 of
                                                                                  3554

                                              Advice of Penalties and Sanctions

TO THE DEFENDANT:

         YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.
         The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence will be in addition to any other sentence.
         Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a
criminal investigation. It is a crime punishable by up to ten years of imprisonment and a $250,000 fine or both to tamper with a
witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
         If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted
of:
         (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you will be
                fined not more than $250,000 or imprisoned for not more than 10 years, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you will be fined
                not more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony, you will be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

         A term of imprisonment imposed for failure to appear or surrender must be in addition to the sentence for any other offense.
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of Defendant
         I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.

                                                                              ______________________________________________
                                                                                            Signature of Defendant


                                                                              ______________________________________________
                                                                                               City and State

                                          Directions to the United States Marshal

☒     The defendant is ORDERED released January 15, 2021 and report to the USMS on Tuesday, January 19, 2021 at 10:00 am for
processing.
☐     The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that the
      defendant has posted bond and/or complied with all other conditions for release. The defendant must be produced before the
      appropriate judicial officer at the time and place specified, if still in custody.


Date: January 15, 2021                                                        ______________________________________________
                                                                                          Signature of Judicial Officer



                                                                    __________________Magistrate Judge Daphne A. Oberg________
                                                                                      Name and Title of Judicial Officer
                                                              Page 4 of 4
                                                                                                                                        37
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.86 Page 38 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Mary C. Corporon (mary.corporon@chrisjen.com,
michelle.yeates@chrisjen.com, tina.newbold@chrisjen.com), Jonathan T. Nish
(jessica.parker@chrisjen.com, jonathan.nish@chrisjen.com, stephanie.smith@chrisjen.com),
Bryan N. Reeves (bryan.reeves@usdoj.gov, caseview.ecf@usdoj.gov, kirby.herron@usdoj.gov),
Magistrate Judge Daphne A. Oberg (daphne_oberg@utd.uscourts.gov,
emily_howe@utd.uscourts.gov, mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:4697417@utd.uscourts.gov
Subject:Activity in Case 2:21−mj−00014−DAO USA v. Sullivan Order Setting Hearing or Trial
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                            US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/15/2021 at 6:19 PM MST and filed on 1/15/2021

Case Name:       USA v. Sullivan
Case Number:     2:21−mj−00014−DAO
Filer:
Document Number: 7(No document attached)
Docket Text:
 ORDER SETTING ZOOM HEARING as to John Earle Sullivan. Preliminary Hearing set for
2/1/2021 at 02:00 PM in Judges Chambers before Magistrate Judge Daphne A. Oberg.
Defense counsel is to file a status report by January 27, 2021 indicating whether they intend
to proceed with the hearing or if the hearing is not necessary. Zoom information will be
emailed to counsel and available on Judge Oberg's calendar the day before the hearing.
Signed by Magistrate Judge Daphne A. Oberg on 1/15/2021.(las)


2:21−mj−00014−DAO−1 Notice has been electronically mailed to:

Mary C. Corporon mary.corporon@chrisjen.com, michelle.yeates@chrisjen.com,
tina.newbold@chrisjen.com

Jonathan T. Nish jonathan.nish@chrisjen.com, jessica.parker@chrisjen.com,
stephanie.smith@chrisjen.com

Bryan N. Reeves    bryan.reeves@usdoj.gov, CaseView.ECF@usdoj.gov, kirby.herron@usdoj.gov

2:21−mj−00014−DAO−1 Notice has been delivered by other means to:



                                                                                                38
 Case
  Case2:21-mj-00014-DAO
        2:21-mj-00014-DAODocument
                          Document178 Filed
                                      Filed02/02/21
                                            01/15/21 PageID.87
                                                     Page 1 of 5 Page
                                                                  PageID
                                                                      39 of
                                                                         3654




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH



United States,
                                                     RELEASE ORDER
                        Plaintiff,

v.

John Earle Sullivan,                                Case No. 2:21mj14-DAO
                        Defendant.                  Magistrate Judge Daphne A. Oberg



       The court orders John Earle Sullivan’s release in this case, based on a finding that the

government did not establish a basis to hold a detention hearing. Mr. Sullivan made his initial

appearance at a transfer hearing, conducted pursuant to Rule 5 of the Federal Rules of Criminal

Procedure. Mr. Sullivan has been charged with federal offenses in Washington, D.C., and the

Rule 5 hearing was held for purposes of transferring him there. At this hearing, the government

made a verbal motion for detention and asked the court to continue Mr. Sullivan’s detention

hearing for three days, pursuant to 18 U.S.C. § 3142(f)(2). However, in this case, the

government simply did not meet its burden of establishing any basis for a detention hearing.

Because the court finds the threshold conditions under § 3142(f) have not been met, it cannot

hold a detention hearing and, thus, cannot detain the defendant. Where the court cannot even

hold a detention hearing, it certainly cannot delay such hearing on the government’s motion—

detaining the defendant all the while.




                                                                                                  39
 Case
  Case2:21-mj-00014-DAO
        2:21-mj-00014-DAODocument
                          Document178 Filed
                                      Filed02/02/21
                                            01/15/21 PageID.88
                                                     Page 2 of 5 Page
                                                                  PageID
                                                                      40 of
                                                                         3754




                                     LEGAL STANDARDS

       The court can only hold a detention hearing (hence, can only detain a defendant), in cases

which qualify for such a hearing under the Bail Reform Act, 18 U.S.C. §§ 3141–3150. These

cases are delineated in § 3142(f). As noted by the Third Circuit, in United States v. Himler, the

§ 3142(f) “circumstances for invoking a detention hearing in effect serve to limit the types of

cases in which detention may be ordered prior to trial.” 797 F.2d 156, 160 (3d Cir. 1986).

“Congress did not intend to authorize preventive detention unless the judicial officer first finds

that one of the § 3142(f) conditions for holding a detention hearing exists.” United States v.

Ploof, 851 F.2d 7, 10 –11 (1st Cir. 1988). In other words, this is a “two-part inquiry.” United

States v. Gerkin, 570 F. App’x 819, 820 (10th Cir. 2014) (unpublished). “At the first step, the

judicial officer must decide whether there is any basis to hold a detention hearing.” Id. at 821.

Only if the “government establishes a basis for a detention hearing,” does the court move to the

second step, where the government must show “‘no condition or combination of conditions’ that

‘will reasonably assure the appearance of the person as required and the safety of any other

person and the community.’” Id. (quoting § 3142(f)).

                                           ANALYSIS

       In this case, the government did not establish a basis for the detention hearing. When

asked at the hearing on what statutory grounds the case qualified for a detention hearing, the

government first began to argue dangerousness to the community—a factor the court cannot

even consider unless it first finds the case qualifies for a detention hearing. The government then

indicated the case qualified under § 3142(f)(2)(B). Under this provision, a case qualifies for a

detention hearing if the government establishes “a serious risk that such person will obstruct or



                                                                                                     2

                                                                                                         40
 Case
  Case2:21-mj-00014-DAO
        2:21-mj-00014-DAODocument
                          Document178 Filed
                                      Filed02/02/21
                                            01/15/21 PageID.89
                                                     Page 3 of 5 Page
                                                                  PageID
                                                                      41 of
                                                                         3854




attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or

intimidate, a prospective witness or juror.” Id. This is a forward-looking inquiry, requiring a

showing of a serious risk the defendant will obstruct justice in the future. Although the standard

of proof under this section is not well-developed, some courts have determined that where the

government seeks detention under this section, it must sustain its burden of proof by “clear and

convincing evidence.” See United States v. Jones, No. 99-1682, 1999 U.S. App. LEXIS 19916,

*8 (1st Cir. Aug. 9, 1999) (unpublished); United States v. Dodge, 846 F. Supp. 181, 185 (D.

Conn. 1994).

        Obstruction of justice contemplates interference in the administration of justice. For

instance, a common federal criminal statute prohibiting obstruction of justice requires proof that

a person endeavored to influence a juror or officer of the court in the discharge of her duties

through threats or force—or endeavored to influence the due administration of justice. 18 U.S.C.

§ 1503. Although the government obviously need not make any statutory showing of

obstruction, this overall concept of obstruction is instructive.

        In this case, the government made no attempt to argue there was a serious risk Mr.

Sullivan would threaten, injure, or intimidate a prospective witness or juror—or attempt to do

any of these things. Instead, the government focused on the risk of obstruction. In support of its

claim, the government pointed to Mr. Sullivan’s alleged behavior at a riot in Utah, wherein he

allegedly threatened to harm another person, while kicking her car door, and incited others to

block public roadways. Mr. Sullivan was charged for participating in this riot in the state system

in Utah in July 2020; these events are not charged in the federal case. The government claimed

Mr. Sullivan’s attempt to obstruct justice could be shown by the fact that he appeared at his



                                                                                                      3

                                                                                                          41
 Case
  Case2:21-mj-00014-DAO
        2:21-mj-00014-DAODocument
                          Document178 Filed
                                      Filed02/02/21
                                            01/15/21 PageID.90
                                                     Page 4 of 5 Page
                                                                  PageID
                                                                      42 of
                                                                         3954




hearing in this Utah state case via internet video conference, while he was in Washington, D.C.,

the day before the conduct alleged in this federal case. The government argued this act showed

“reckless disregard for the courts.” The government also argued Mr. Sullivan incited others to

resist police officers’ orders to disperse in an entirely separate, unrelated, incident in Oregon.

The government offered no date for this Oregon event, only asserting that it occurred “while he

was facing” the riot-related charges in Utah. The government indicated it was still attempting to

obtain footage related to this alleged event.

       The government’s proffer simply fails to establish a serious risk Mr. Sullivan will

obstruct justice or attempt to obstruct justice in the future. The fact that Mr. Sullivan allegedly

appeared in a Utah state court proceeding via internet video conference—while in Washington,

D.C., just before becoming involved in the federal offense alleged—does not stand as evidence

of an attempt or willingness to obstruct justice. As Mr. Sullivan’s counsel pointed out, all recent

hearings in the state court system in Utah have been held via internet video conference, due to

the coronavirus pandemic. The allegation that Mr. Sullivan might have incited others to resist

police officers in a separate Oregon event adds little to inquiry. These allegations are insufficient

to meet the government’s burden of establishing § 3142(f)(2)(B) applies in this case, even by a

preponderance of the evidence, let alone by clear and convincing evidence. And this was the

only proffer made in support of this threshold question.

       After the court declined to continue the detention hearing on the grounds that the

government failed to first establish the case even qualified for a detention hearing, the

government asked the court to delay its threshold determination, but to detain Mr. Sullivan

during this delay. The court invited the government to provide any legal authority allowing the



                                                                                                      4

                                                                                                          42
 Case
  Case2:21-mj-00014-DAO
        2:21-mj-00014-DAODocument
                          Document178 Filed
                                      Filed02/02/21
                                            01/15/21 PageID.91
                                                     Page 5 of 5 Page
                                                                  PageID
                                                                      43 of
                                                                         4054




temporary detention of a defendant when the threshold for holding a detention hearing has not

been met. The government declined to do so. The government also asked the court to stay its

release order. The court declined to do so, finding that where the government failed to even

meet the threshold for a detention hearing, it could not detain Mr. Sullivan pending the

government’s appeal.

                                          CONCLUSION

       Where the government failed to establish, as a threshold matter, that this case meets the

preconditions in § 3142(f) for holding a detention hearing, the court must release Mr. Sullivan.

The release conditions can be found in a separate order. As stated at the hearing, the government

is invited to file a detention motion in an attempt to meet its burden to establish the threshold for

a detention hearing. In addition, defense counsel is invited to file any motion to amend

conditions of release, if needed.

               DATED this 15th day of January, 2021.

                                               BY THE COURT:



                                               Daphne A. Oberg
                                               United States Magistrate Judge




                                                                                                    5

                                                                                                        43
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.92 Page 44 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Mary C. Corporon (mary.corporon@chrisjen.com,
michelle.yeates@chrisjen.com, tina.newbold@chrisjen.com), Bryan N. Reeves
(bryan.reeves@usdoj.gov, caseview.ecf@usdoj.gov, kirby.herron@usdoj.gov), Jonathan T. Nish
(jessica.parker@chrisjen.com, jonathan.nish@chrisjen.com, stephanie.smith@chrisjen.com),
Magistrate Judge Daphne A. Oberg (daphne_oberg@utd.uscourts.gov,
emily_howe@utd.uscourts.gov, mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:4701882@utd.uscourts.gov
Subject:Activity in Case 2:21−mj−00014−DAO USA v. Sullivan Notice of Appearance/Withdrawal
(Prob)
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                            US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/22/2021 at 1:04 PM MST and filed on 1/22/2021

Case Name:       USA v. Sullivan
Case Number:     2:21−mj−00014−DAO
Filer:
Document Number: No document attached
Docket Text:
 Notice of Appearance. U.S. Probation and Pretrial Services hereby advises the Court that
Josh Cahoon should be added to this case as to John Earle Sullivan (jdc)


2:21−mj−00014−DAO−1 Notice has been electronically mailed to:

Bryan N. Reeves &nbsp &nbsp bryan.reeves@usdoj.gov, CaseView.ECF@usdoj.gov,
kirby.herron@usdoj.gov

Jonathan T. Nish &nbsp &nbsp jonathan.nish@chrisjen.com, jessica.parker@chrisjen.com,
stephanie.smith@chrisjen.com

Mary C. Corporon &nbsp &nbsp mary.corporon@chrisjen.com, michelle.yeates@chrisjen.com,
tina.newbold@chrisjen.com

2:21−mj−00014−DAO−1 Notice has been delivered by other means to:




                                                                                             44
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.93 Page 45 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Mary C. Corporon (mary.corporon@chrisjen.com,
michelle.yeates@chrisjen.com, tina.newbold@chrisjen.com), Jonathan T. Nish
(jessica.parker@chrisjen.com, jonathan.nish@chrisjen.com, stephanie.smith@chrisjen.com),
Bryan N. Reeves (bryan.reeves@usdoj.gov, caseview.ecf@usdoj.gov, kirby.herron@usdoj.gov),
Magistrate Judge Daphne A. Oberg (daphne_oberg@utd.uscourts.gov,
emily_howe@utd.uscourts.gov, mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:4702154@utd.uscourts.gov
Subject:Activity in Case 2:21−mj−00014−DAO USA v. Sullivan Receipt for Passport
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                            US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/22/2021 at 2:34 PM MST and filed on 1/22/2021

Case Name:       USA v. Sullivan
Case Number:     2:21−mj−00014−DAO
Filer:
Document Number: 9(No document attached)
Docket Text:
Receipt for Surrender of Passport as to John Earle Sullivan. issued by U.S.A. re: [6] Order
Setting Conditions of Release, (mh)


2:21−mj−00014−DAO−1 Notice has been electronically mailed to:

Mary C. Corporon mary.corporon@chrisjen.com, michelle.yeates@chrisjen.com,
tina.newbold@chrisjen.com

Jonathan T. Nish jonathan.nish@chrisjen.com, jessica.parker@chrisjen.com,
stephanie.smith@chrisjen.com

Bryan N. Reeves    bryan.reeves@usdoj.gov, CaseView.ECF@usdoj.gov, kirby.herron@usdoj.gov

2:21−mj−00014−DAO−1 Notice has been delivered by other means to:




                                                                                              45
 Case
  Case2:21-mj-00014-DAO
       2:21-mj-00014-DAO Document
                          Document17
                                   10 Filed
                                       Filed02/02/21
                                             01/25/21 PageID.94
                                                       Page 1 of 2Page
                                                                    PageID
                                                                       46 of41
                                                                             54




MARY C. CORPORON #734
Attorney at Law
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, Utah 84111
Telephone: (801) 323-5000
Facsimile: (801) 355-3472
mary.corporon@chrisjen.com

Attorneys for Defendant

                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                                                   WAIVER OF RULE 5 AND 5.1 HEARINGS
        Plaintiff,                                    (COMPLAINT OR INDICTMENT)

 vs.
                                                   Case No. 2:21-mj-00014-DAO-1
 JOHN EARLE SULLIVAN,
                                                   Magistrate Judge Daphne Oberg
        Defendant.


       I have been informed of the charges and of my rights to:

       (1)     retain counsel or request the assignment of counsel if I am unable to retain
               counsel;

       (2)     an identity hearing to determine whether I am the person named in the charges;

       (3)     production of the warrant, a certified copy of the warrant, or a reliable electronic
               copy of either;

       (4)     a preliminary hearing to determine whether there is probable cause to believe that
               an offense has been committed, to be held within 14 days of my first appearance
               if I am in custody and 21 days otherwise, unless I have been indicted beforehand;

       (5)     a hearing on any motion by the government for detention;

       (6)     request a transfer of the proceedings to this district under Fed. R. Crim P. 20, to
               plead guilty.




                                                                                                      46
Case
 Case2:21-mj-00014-DAO
      2:21-mj-00014-DAO Document
                         Document17
                                  10 Filed
                                      Filed02/02/21
                                            01/25/21 PageID.95
                                                      Page 2 of 2Page
                                                                   PageID
                                                                      47 of42
                                                                            54




     I agree to waiver my right(s) to:

     ___    an identity hearing and production of the warrant.

     ___    a preliminary hearing.

     ___    a detention hearing.

     X      an identity hearing, production of the judgment, warrant, and warrant application,
            and any preliminary hearing to which I may be entitled in this district. I request
            that my X preliminary hearing and/or any further hearing on the issue of my
            detention (as I have been released pretrial) be held in the prosecuting district, at a
            time set by that court.

     I consent to the issuance of an order requiring my appearance in the prosecuting district
     where the charges are pending against me.

     DATE:__________________________
                                                   JOHN EARLE SULLIVAN
                                                   Defendant


     DATE: January 25, 2021                        /s/ Mary C. Corporon
                                                   Mary C. Corporon
                                                   Attorney for Defendant




                                                                                                     47
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.96 Page 48 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Mary C. Corporon (mary.corporon@chrisjen.com,
michelle.yeates@chrisjen.com, tina.newbold@chrisjen.com), Bryan N. Reeves
(bryan.reeves@usdoj.gov, caseview.ecf@usdoj.gov, kirby.herron@usdoj.gov), Jonathan T. Nish
(jessica.parker@chrisjen.com, jonathan.nish@chrisjen.com, stephanie.smith@chrisjen.com),
Pretrial Noticing (utpml_pretrialnoticing@utp.uscourts.gov), Magistrate Judge Daphne A.
Oberg (daphne_oberg@utd.uscourts.gov, emily_howe@utd.uscourts.gov,
mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:4704456@utd.uscourts.gov
Subject:Activity in Case 2:21−mj−00014−DAO USA v. Sullivan Order Vacating Hearing or Trial
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                            US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/26/2021 at 12:04 PM MST and filed on 1/26/2021

Case Name:       USA v. Sullivan
Case Number:     2:21−mj−00014−DAO
Filer:
Document Number: 11(No document attached)
Docket Text:
ORDER VACATING Preliminary Hearing set for February 1, 2021 at 2:00 pm before Judge
Daphne A. Oberg as to John Earle Sullivan. Hearing is terminated based on defendants
waiver [10] of his right to have the hearing in this district. Signed by Magistrate Judge
Daphne A. Oberg on 1/26/2021.(las)


2:21−mj−00014−DAO−1 Notice has been electronically mailed to:

Mary C. Corporon mary.corporon@chrisjen.com, michelle.yeates@chrisjen.com,
tina.newbold@chrisjen.com

Jonathan T. Nish jonathan.nish@chrisjen.com, jessica.parker@chrisjen.com,
stephanie.smith@chrisjen.com

Bryan N. Reeves     bryan.reeves@usdoj.gov, CaseView.ECF@usdoj.gov, kirby.herron@usdoj.gov

Pretrial Noticing   UTPml_PretrialNoticing@utp.uscourts.gov

2:21−mj−00014−DAO−1 Notice has been delivered by other means to:



                                                                                             48
           Case
            Case2:21-mj-00014-DAO
                 2:21-mj-00014-DAO Document
                                    Document17
                                             12 Filed
                                                 Filed02/02/21
                                                       01/27/21 PageID.97
                                                                 Page 1 of 2Page
                                                                              PageID
                                                                                 49 of43
                                                                               FILED   54
PS8 - D/UT 02/19
                                                                            2021 JAN 27
                                 UNITED STATES PROBATION OFFICE                CLERK
                                     FOR THE DISTRICT OF UTAH           U.S. DISTRICT COURT

                    Petition and Order for Action on Conditions of Pretrial Release

 Name of Defendant: John Earle Sullivan                        Docket Number: 2:21-00014M-001

 Name of Judicial Officer:     Honorable Daphne A. Oberg
                               U.S. Magistrate Judge

 Date of Release:    January 15, 2021


                                     PETITIONING THE COURT

 To issue a Summons:


                                                       CAUSE

The probation officer believes that the defendant has violated the conditions of supervision as follows:

Allegation No. 1: On or about January 17, 2021, the defendant failed to comply with the provisions outlined
in Appendix A - Limited Internet Access (Computer and internet use, as approved) of the United States
Probation and Pretrial Services Office Computer and Internet Monitoring Program.

Evidence in support of this allegation is contained in the reports of the Pretrial Services Office.

Allegation No. 2: On or about January 18, 2021, the defendant failed to comply with the provisions outlined
in Appendix A - Limited Internet Access (Computer and internet use, as approved) of the United States
Probation and Pretrial Services Office Computer and Internet Monitoring Program.

Evidence in support of this allegation is contained in the reports of the Pretrial Services Office.

Allegation No. 3: On or about January 19, 2021, the defendant failed to comply with the provisions outlined
in Appendix A - Limited Internet Access (Computer and internet use, as approved) of the United States
Probation and Pretrial Services Office Computer and Internet Monitoring Program.

Evidence in support of this allegation is contained in the reports of the Pretrial Services Office.

Allegation No. 4: On or about January 26, 2021, the defendant failed to comply with the provisions outlined
in Appendix A - Limited Internet Access (Computer and internet use, as approved) of the United States
Probation and Pretrial Services Office Computer and Internet Monitoring Program.

Evidence in support of this allegation is contained in the reports of the Pretrial Services Office.




                                                                                                              49
      Case
       Case2:21-mj-00014-DAO
            2:21-mj-00014-DAO Document
                               Document17
                                        12 Filed
                                            Filed02/02/21
                                                  01/27/21 PageID.98
                                                            Page 2 of 2Page
                                                                         PageID
                                                                            50 of44
                                                                                  54
                                                                                      John Earle Sullivan
                                                                                       2:21-00014M-001


                               I declare under penalty of perjury that the foregoing is true and correct.



                                                            _________________________________
                                                            By    Josh Cahoon
                                                                  U.S. Pretrial Services Officer
                                                                  Date: January 27, 2021


THE COURT ORDERS:

✓
 The issuance of a Summons
 The issuance of a Warrant
 No action
 Other: __________________________


                                                         ______________________________
                                                         Honorable Daphne A. Oberg
                                                         U.S. Magistrate Judge

                                                         Date: January 27, 2021




                                                                                                            50
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.99 Page 51 of 54


MIME−Version:1.0
From:utd_enotice@utd.uscourts.gov
To:ecf_notice@localhost.localdomain
Bcc:
−−Case Participants: Mary C. Corporon (mary.corporon@chrisjen.com,
michelle.yeates@chrisjen.com, tina.newbold@chrisjen.com), Jonathan T. Nish
(jessica.parker@chrisjen.com, jonathan.nish@chrisjen.com, stephanie.smith@chrisjen.com),
Bryan N. Reeves (bryan.reeves@usdoj.gov, caseview.ecf@usdoj.gov, kirby.herron@usdoj.gov),
Pretrial Noticing (utpml_pretrialnoticing@utp.uscourts.gov), Magistrate Judge Daphne A.
Oberg (daphne_oberg@utd.uscourts.gov, emily_howe@utd.uscourts.gov,
mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
−−Non Case Participants: Probation Office − Pretrial (utp_ecfnotice@utp.uscourts.gov,
utpml_pts_ecf@utp.uscourts.gov)
−−No Notice Sent:

Message−Id:4708255@utd.uscourts.gov
Subject:Activity in Case 2:21−mj−00014−DAO USA v. Sullivan Order Setting Hearing or Trial
Content−Type: text/html

If you need assistance, call the Help Desk at (801)524−6100.

                            US District Court Electronic Case Filing System

                                            District of Utah

Notice of Electronic Filing


The following transaction was entered on 1/29/2021 at 7:31 AM MST and filed on 1/29/2021

Case Name:       USA v. Sullivan
Case Number:     2:21−mj−00014−DAO
Filer:
Document Number: 15(No document attached)
Docket Text:
 ORDER SETTING ZOOM HEARING OR TRIAL as to John Earle Sullivan. Pretrial Release
Violation Hearing reset for 2/1/2021 at 03:00 PM in Judges Chambers before Magistrate
Judge Daphne A. Oberg. Zoom information will be emailed to counsel and available on
Judge Oberg's calendar the day before the hearing. Signed by Magistrate Judge Daphne A.
Oberg on 1/29/2021.(las)


2:21−mj−00014−DAO−1 Notice has been electronically mailed to:

Mary C. Corporon mary.corporon@chrisjen.com, michelle.yeates@chrisjen.com,
tina.newbold@chrisjen.com

Jonathan T. Nish jonathan.nish@chrisjen.com, jessica.parker@chrisjen.com,
stephanie.smith@chrisjen.com

Bryan N. Reeves     bryan.reeves@usdoj.gov, CaseView.ECF@usdoj.gov, kirby.herron@usdoj.gov

Pretrial Noticing   UTPml_PretrialNoticing@utp.uscourts.gov



                                                                                             51
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.100 Page 52 of 54


 2:21−mj−00014−DAO−1 Notice has been delivered by other means to:




                                                                             52
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.101 Page 53 of 54


 MIME−Version:1.0
 From:utd_enotice@utd.uscourts.gov
 To:ecf_notice@localhost.localdomain
 Bcc:
 −−Case Participants: Mary C. Corporon (mary.corporon@chrisjen.com,
 michelle.yeates@chrisjen.com, tina.newbold@chrisjen.com), Jonathan T. Nish
 (jessica.parker@chrisjen.com, jonathan.nish@chrisjen.com, stephanie.smith@chrisjen.com),
 Bryan N. Reeves (bryan.reeves@usdoj.gov, caseview.ecf@usdoj.gov, kirby.herron@usdoj.gov),
 Pretrial Noticing (utpml_pretrialnoticing@utp.uscourts.gov), Magistrate Judge Daphne A.
 Oberg (daphne_oberg@utd.uscourts.gov, emily_howe@utd.uscourts.gov,
 mary_dewey@utd.uscourts.gov, utdecf_oberg@utd.uscourts.gov)
 −−Non Case Participants:
 −−No Notice Sent:

 Message−Id:4710562@utd.uscourts.gov
 Subject:Activity in Case 2:21−mj−00014−DAO USA v. Sullivan Status Conference
 Content−Type: text/html

 If you need assistance, call the Help Desk at (801)524−6100.

                             US District Court Electronic Case Filing System

                                             District of Utah

 Notice of Electronic Filing


 The following transaction was entered on 2/1/2021 at 4:01 PM MST and filed on 2/1/2021

 Case Name:       USA v. Sullivan
 Case Number:     2:21−mj−00014−DAO
 Filer:
 Document Number: 16(No document attached)
 Docket Text:
  Minute Entry for proceedings held before Magistrate Judge Daphne A. Oberg: Status
 Conference as to John Earle Sullivan held on 2/1/2021. All parties are appearing via zoom.
 Defendant waives his right to be personally present for this hearing. The parties convened
 for the a pretrial release violation hearing. The court heard argument as to whether the
 allegations should be heard in the D.C. court as opposed to here. In light of the fact that Mr.
 Sullivan has his initial appearance set for February 4 in D.C. the court finds the pretrial
 violations should be addressed in D.C. If for some reason the hearing on the 4th does not
 take place the court will hold a violation hearing on February 8th 2021 at 4:00 pm. The
 petition will be addressed on the merits at that time. Attorney for Plaintiff: Bryan Reeves,
 Attorney for Defendant: Mary Corporon, Jonathan Nish, Retained. Probation Officer: Josh
 Cahoon. Court Reporter: Electronic−via Zoom.(Time Start: 3:00, Time End: 3:38, Room
 Chambers.) (las)


 2:21−mj−00014−DAO−1 Notice has been electronically mailed to:

 Mary C. Corporon mary.corporon@chrisjen.com, michelle.yeates@chrisjen.com,
 tina.newbold@chrisjen.com

 Jonathan T. Nish   jonathan.nish@chrisjen.com, jessica.parker@chrisjen.com,

                                                                                                   53
Case 2:21-mj-00014-DAO Document 17 Filed 02/02/21 PageID.102 Page 54 of 54


 stephanie.smith@chrisjen.com

 Bryan N. Reeves     bryan.reeves@usdoj.gov, CaseView.ECF@usdoj.gov, kirby.herron@usdoj.gov

 Pretrial Noticing   UTPml_PretrialNoticing@utp.uscourts.gov

 2:21−mj−00014−DAO−1 Notice has been delivered by other means to:




                                                                                              54
